Citation Nr: 1749409	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  08-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, claimed as high blood pressure and as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for residuals of squamous cell carcinoma of the base of the tongue, claimed as a result of exposure to herbicides.

3. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

4. Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6. Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1967.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from September 2006, August 2010, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. In December 2011, the Board remanded the claims of entitlement to service connection for hypertension and residuals of squamous cell carcinoma of the base of the tongue for additional development and adjudicative action. 

In the Board's December 2011 decision and remand, the Board granted separate disability ratings for peripheral neuropathy of the bilateral upper and lower extremities. The RO implemented that decision in a February 2012 rating decision. The Veteran filed a Notice of Disagreement (NOD) with that decision in August 2012. In August 2012 the RO notified the Veteran that his NOD was not accepted because the rating decision was only implementing a decision of the Board. The Veteran did not appeal the Board's decision to the Court of Appeals for Veterans' Claims (the Court), and the Board's decision became final. 38 C.F.R. § 20.1100(a) (2017). However, the RO erroneously continued to develop the Veteran's invalid NOD and granted the Veteran an increased disability rating for his peripheral neuropathy of the bilateral upper extremities and continued his 10 percent disability ratings for his peripheral neuropathy of the bilateral lower extremities in an October 2013 rating decision. The Veteran then appealed that decision to the Board, and the issues of entitlement to increased disability ratings since August 13, 2012 for peripheral neuropathy of the bilateral upper and lower extremities are on appeal before the Board. 

In the Board's December 2011 decision and remand, the Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). In a January 2017 rating decision, the RO granted service connection for PTSD with dysthymic disorder. That decision is a total grant of the issue, and therefore, that issue is not before the Board. 

The Veteran testified in support of this claim during a videoconference hearing held at the RO before another Veterans Law Judge in August 2011. That Veterans Law Judge is not available to participate in this case. In May 2017, the Board advised the appellant of his right to testify at a new hearing. The Veteran has not responded to request another hearing. 

The issue of service connection for residuals of squamous cell carcinoma of the base of the tongue, claimed as a result of exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have hypertension.

2. At worst, the Veteran's peripheral neuropathy of the bilateral upper extremities is manifested by intermittent moderate pain, moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensation of the left shoulder. 

3. The Veteran's peripheral neuropathy of the bilateral lower extremities is manifested by intermittent moderate pain, moderate paresthesias and/or dysesthesias, moderate numbness, and decreased sensation.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8513.

3. The criteria for a disability evaluation in excess of 10 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 C.F.R. 
§§ 3.321, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). 

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Id.

Hypertension

The Veteran asserts that he has never been diagnosed or treated for hypertension but was told that his blood pressure was high. 

The Veteran's service treatment records do not show any complaints of or treatment for hypertension. The Veteran's treatment records do not show any diagnosis of hypertension or hypertensive readings. 

The Veteran was afforded a VA medical examination in April 2012. The examiner stated that the Veteran does not have a diagnosis of hypertension. 

A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical diagnosis such as hypertension or to render a complicated medical opinion such as the etiology of hypertension. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Disability Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function. 38 C.F.R. 
§ 4.12. In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory. Id. Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait. 38 C.F.R. § 4.124a.


Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran has been assigned 20 percent evaluations under Diagnostic Code 8515 since August 13, 2012 for each of the right and left upper extremities. The Veteran asserts that his conditions are worse than the assigned ratings.

DC 8513 provides ratings for paralysis of all radicular groups. DC 8513 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent on the minor side. Complete paralysis of all radicular groups is rated 90 percent disabling on the major side and 80 percent on the minor side.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA medical examination in September 2013. The Veteran was shown to be right-handed. He had intermittent moderate pain, moderate paresthesias and/or dysthesias, and moderate numbness in his bilateral upper extremities. He had normal strength and deep tendon reflexes. Light touch / monofilament testing results were absent for the left shoulder area and normal otherwise. Position sense, vibration sensation, and cold sensation were normal. There was no muscle atrophy. EMG studies were abnormal bilaterally. The examiner stated that there was mild incomplete paralysis bilaterally in the radial, median, and ulnar nerves.

The Veteran was afforded a VA medical examination in June 2015. The Veteran was shown to be right-handed. He had no pain, moderate paresthesias and/or dysthesias, and moderate numbness in his bilateral upper extremities. He had normal strength and deep tendon reflexes. Light touch / monofilament testing results were normal. Position sense, vibration sensation, and cold sensation were normal. There was no muscle atrophy. EMG studies were abnormal bilaterally. The examiner stated that there was mild incomplete paralysis bilaterally in the radial, median, and ulnar nerves.

During the entire time period on appeal, the Veteran has shown mild incomplete paralysis of the bilateral upper extremities throughout the time period on appeal. While some of his symptoms were described as moderate in severity, they were no more than wholly sensory, and several neurological findings were also normal on examination. Therefore, the Board finds that the overall picture of the Veteran's bilateral upper extremities has been mild in nature. A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical opinion such as the extent of incomplete paralysis of the bilateral upper extremities. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran has been assigned 10 percent evaluations under Diagnostic Code 8520 since August 13, 2012 for each of the right and left lower extremities. The Veteran asserts that his condition is worse than the assigned ratings.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis. A rating of 20 percent is warranted for moderate incomplete paralysis. Moderately severe incomplete paralysis merits a 40 percent rating. A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy. The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as: the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, DC 8520.

The Veteran was afforded a VA medical examination in September 2013. He had intermittent moderate pain, moderate paresthesias and/or dysthesias, and moderate numbness in his bilateral lower extremities. He had normal strength and deep tendon reflexes. Light touch / monofilament testing results were absent for the right foot/toes and decreased for the left foot/toes. Position sense was normal. The examination showed decreased vibration sensation of the bilateral lower extremities. There was normal cold sensation and no muscle atrophy. The EMG studies were abnormal bilaterally. The examiner stated that there was mild incomplete paralysis bilaterally in the sciatic nerve.

The Veteran was afforded a VA medical examination in June 2015. He had intermittent moderate pain, moderate paresthesias and/or dysthesias, and moderate numbness in his bilateral lower extremities. He had normal strength and deep tendon reflexes. Light touch / monofilament testing results were decreased for the bilateral feet/toes. Position sense was normal. The examination showed decreased vibration sensation of the bilateral lower extremities. There was normal cold sensation and no muscle atrophy. The EMG studies were abnormal bilaterally. The examiner stated that there was mild incomplete paralysis bilaterally in the sciatic nerve.

During the entire time period on appeal, the Veteran has shown mild incomplete paralysis of the bilateral lower extremities throughout the time period on appeal. While some of his symptoms were described as moderate in severity, they were no more than wholly sensory, and several neurological findings were also normal on examination. Therefore, the Board finds that the overall picture of the Veteran's bilateral lower extremities has been mild in nature. A medically untrained layperson such as the Veteran is competent to report symptoms. However, he is not competent to make a complicated medical opinion such as the extent of incomplete paralysis of the bilateral lower extremities. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

A disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

Unfortunately, a remand is required for the claim for service connection for residuals of squamous cell carcinoma of the base of the tongue. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Remand is required to obtain a VA medical addendum opinion because the June 2016 VA medical opinion is inadequate, as the examiner did not address the multiple medical articles submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA examiner who provided the June 2016 VA medical opinion to render an addendum opinion.  If the June 2016 examiner is available, he may conduct a records review and respond to the questions below.  If the June 2016 examiner finds it necessary, a further examination of the Veteran should be scheduled to respond to the questions below.  If the examiner is not available, schedule the Veteran for an examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The Board calls the examiner's attention to the four articles submitted by the Veteran in July 2011 and August 2011 from Veterans of the Vietnam War, Cancer.org, Medicine.net, and Medscape. 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma of the base of the tongue was incurred in service or is related to any incident of service, including the Veteran's presumed exposure to Agent Orange?

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


